United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2153
                                    ___________

Yawo Elesesi Amenuvor,               *
                                     *
             Petitioner,             *
                                     * Petition for Review of an
       v.                            * Order of the Board of
                                     * Immigration Appeals.
John Ashcroft, Attorney General      *
of the United States,                * [UNPUBLISHED]
                                     *
             Respondent.             *
                                ___________

                              Submitted: December 3, 2004
                                 Filed: December 10, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Yawo Elesesi Amenuvor, a citizen of Togo, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed without opinion an
Immigration Judge’s (IJ’s) denial of asylum and related relief.1 Amenuvor challenges
the IJ’s adverse credibility determination and argues that his case was not appropriate
for an affirmance without opinion.


      1
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003); 8 C.F.R. § 1003.1(e)(4) (2004).
       Initially, we note that Amenuvor’s argument regarding the BIA’s decision to
affirm his case without opinion is unreviewable. See Ngure v. Ashcroft, 367 F.3d
975, 981-88 (8th Cir. 2004) (finding that BIA’s decision whether to employ
affirmance-without-opinion procedure in particular case is committed to agency
discretion and not subject to judicial review).

       After careful review of the record, we conclude that the IJ’s decision on
Amenuvor’s asylum application is supported by substantial evidence on the record
as a whole. See Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004)
(standard of review). Specifically, the IJ discredited Amenuvor’s testimony about
past persecution he suffered, and we defer to that credibility finding because it was
supported by specific, cogent reasons for disbelief. See Nyama v. Ashcroft, 357 F.3d
812, 817 (8th Cir. 2004) (per curiam) (deference standard). In addition, because
Amenuvor failed to meet the burden of proof on his asylum claim, he failed to meet
the higher burden for withholding of removal. See Kratchmarov v. Heston, 172 F.3d
551, 555 (8th Cir. 1999).

       Accordingly, we deny the petition. Amenuvor moved for a stay of deportation
before his voluntary-departure period expired, and we therefore deem this court’s
grant of his unopposed motion to include a stay of his voluntary-departure period as
well. See Rife v. Ashcroft, 374 F.3d 606, 616 (8th Cir. 2004).
                      ______________________________




                                         -2-